         Case 1:19-cv-01701-EDK Document 39 Filed 02/12/20 Page 1 of 1



             In the United States Court of Federal Claims
                                                 )
 MICHAEL MAVASHEV,                               )
                                                 )
                        Plaintiff,               )
                                                 )              No. 19-1701C
        v.                                       )              (Filed: February 12, 2020)
                                                 )
 THE UNITED STATES OF AMERICA,                   )
                                                 )
                        Defendant.               )
                                                 )
                                                 )
                                                 )


                                             ORDER

       On November 1, 2019, the United States District Court Eastern District of New York

transferred this case to this Court. Under Rules of the Court of Federal Claims (RCFC) 3.1(a)(4),

Plaintiff was required to file a transfer complaint in this Court by December 6, 2019. To file such

a complaint, Plaintiff’s counsel would first need to be admitted to practice before the Court of

Federal Claims pursuant to RCFC 83.1 and to register as a Filing User with the court’s ECF

system as described in Appendix E of the RCFC.

       The Court issued an order on January 14, 2020 directing plaintiff to show cause by

February 11, 2020 why this case should not be dismissed pursuant to RCFC 41(b) for failure to

comply with the Rules of this Court or to prosecute this case. Plaintiff failed to respond to the

show cause order. Accordingly, the Clerk of the Court is directed to dismiss this case pursuant

to RCFC 41(b), for failure to prosecute and failure to comply with the Rules of the Court.

       IT IS SO ORDERED.




                                                     s/ Elaine D. Kaplan
                                                     ELAINE D. KAPLAN
                                                     Judge
